DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2019 and 11/21/2019 were considered by the examiner.

Specification
The title of the invention recites “by filling way” which is grammatically awkward and is not clear.  The Examiner suggests deleting the recitation of “by filling way”. 

The abstract of the disclosure is objected to because of the following reasons:
The recitation of “by filling way” in line 1 is grammatically awkward, and it is not clear what how the recitation should be interpreted. The Examiner suggests deleting the recitation of “by filling way”. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6, 11-12, and 19-20 are objected to because of the following informalities:  
Claim 1, line 1 “of probe” should be replaced with --of a probe--;
Claim 1, line 1: the recitation of “by filling way” is grammatically awkward, and the Examiner suggests deleting the recitation; 
Claim 6, line 2: “wherein” should be replaced with --further comprising--;
Claim 11, line 3: “electrical” should be replaced with --electrically--;
Claim 12, line 1: “wherein” should be replaced with --further comprising--;
Claim 19, line 1: “which” should be deleted; 
Claim 19, line 18: “upward” should be replaced with --upwardly--; and
Claim 20, line 4: “electrical” should be replaced with --electrically--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “A manufacturing method of probe, for manufacturing the probe which according to claim 14, the manufacturing method comprising” in lines 1-2. Claim 14 recites “a probe, which comprises… a detecting film is film-forming on the probe by the method according to claim 1” in lines 1-4. Claim 1 recites “a filming method of probe”. Therefore, it appears that the probe of claim 14 is formed by both the method of claims 1 and 14, which creates confusion regarding the scope of claim 19. For the purposes of examination, claim 19 will be interpreted to be an independent claim, wherein the preamble recites “A manufacturing method of a probe, 

	Claim 1 recites “A filming method of probe by filling way” in line 1, but it is unclear how “by filling way” should be interpreted. Does the recitation indicate that the filming method includes a filling method? For the purposes of examination, claim 1 will be interpreted such that the recitation of “by filling way” refers to the step (2) of claim 1, lines 7-9. The Examiner suggests deleting the recitation of “by filling way”.
Claim 1 recites “one end of the rigid member” in lines 2-3. Claim 1 further recites “two ends of the rigid member” in lines 1-2. It is unclear how these recitations are related to each other. Is the “one end” in lines 2-3 one of the “two ends” of lines 1-2? Are they different ends? For the purposes of examination, the recitation of “one end of the rigid member” in lines 2-3 will be interpreted to be “one of the two ends of the rigid member”. Claims 14 and 19 recites a similar limitation, so claims 14 and 19 is rejected on similar grounds. 
Claim 1 recites “the other end of the rigid member is wedge-shaped” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the other of the two ends of the rigid member is a wedge-shaped end”. Claims 14 and 19 recites a similar limitation, so claims 14 and 19 is rejected on similar grounds. 
	Claim 1 recites “the outer wall” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an outer wall”. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
	Claim 1 recites “rigid member” in lines 1 and 5-6. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in lines 5-6 will be interpreted to be “the rigid member”. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 recites “hot molten liquid polyethylene” in line 7, but the term “hot” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being hot, so the scope of the claim is unclear. The Examiner suggests deleting the recitations of “hot”. Claims 4, 7, and 19 recite the same relative term, so the claims are rejected on similar grounds. 
Claim 1 recites “the inner of the rigid member” in line 7. There is insufficient antecedent basis for this limitation in the claim. Additionally, “inner” is an adjective and modifies nouns and pronouns, but it is unclear what is being modified by “inner”. For the purposes of examination, the recitation of “the inner of the rigid member” will be interpreted to be “an interior of the rigid member”. Claims 4, 10-11, 15-16, and 19-20 recites a similar unclear limitation and is rejected on similar grounds. 
Claim 1 recites “injecting hot molten liquid polyethylene glycol into the inner of the rigid member to condense the polyethylene glycol until the polyethylene glycol is filled and overflowed the notch of the wedge surface of the rigid member” in lines 7-9, which is so grammatically awkward that the meaning is unclear. First, it is unclear how “injecting hot molten liquid polyethylene” results in condensing the polyethylene glycol, and it is unclear how polyethylene glycol can be condensed. Second, it is unclear how the polyethylene glycol can be “filled and overflowed”. Is the rigid member being “filled and overflowed”? Third, it is unclear how “the notch of the wedge surface” is related to the previously-recited limitations in the claim. Finally, there are insufficient antecedent bases for “the notch” and “the wedge surface”. For the purposes of examination, the recitation in lines 7-9 will be interpreted to be “injecting molten liquid polyethylene glycol into an interior of the rigid member until the interior is filled and the molten liquid polyethylene glycol overflows out of a notch of a wedge surface of the wedge-shaped end of the rigid member”. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 recites “the solid polyethylene glycol” in line 10. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 1 recites “the polyethylene glycol” in lines 11 and 19. It is unclear whether the recitation refers to “molten liquid polyethylene glycol” in line 7 or “solid polyethylene glycol” in line 10. For the purposes of examination, the recitation in line 11 will be interpreted to be “the molten liquid polyethylene glycol”, and the recitation in line 19 will be interpreted to be “the melted polyethylene glycol”. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 recites “the cutting surface” in line 11. There is insufficient antecedent basis for this term in the claim. For the purposes of examination, lines 10-12 of claim 1 will be interpreted to recite “(3) cutting out molten liquid polyethylene glycol is cooled,wherein the cutting forms a cut surface, wherein the cut surface and the perimeter of the rigid member tare formed in a smooth plane. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 recites “the wedge end” in lines 13 and 17. There is insufficient antecedent basis for this term in the claim. For the purposes of examination, the recitations will be interpreted to be “the wedge-shaped end”. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 recites “dripping residue on the rigid member” in line 14. It is unclear whether (A) residue is dripped onto the rigid member or (B) residue from the rigid member is dripped off of the rigid member. For the purposes of examination, the recitation will be interpreted such that residue from the rigid member is dripped off of the rigid member. Claim 19 recites a similar limitation, so claim 19 is rejected on similar grounds.
Claim 1 “air drying the adhesive layer of the rigid member to let the liquid latex which is covered on the surface of on the rigid member to be a latex film third” in lines 15-16. First, there is insufficient antecedent basis for “the adhesive layer” in the claim. Second, it is unclear whether “the surface” is the same as, related to, or different from “the cutting surface” in line 11. Third, the recitation of “of on” is unclear. For the purposes of examination, the recitation in lines 15-16 will be interpreted to be “air drying covers the cut surface of 
	Claims 2-20 are rejected by virtue of their dependence from claim 1. 
Claim 2 recites “the hydrophilic matrix” in line 1. Claim 1 recites “at least one hydrophilic matrix material” in line 5. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 2 will be interpreted to be “the at least one hydrophilic matrix material”. Claim 3 recites the same unclear limitation in line 2 and is rejected on similar grounds.
Claim 3 recites “atomized hydrophilic matrix” in line 3. Claim 3 also recites “atomizing the hydrophilic matrix” which produces an atomized hydrophilic matrix. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 3 will be interpreted to be “the at least one atomized hydrophilic matrix”. 
Claim 3 recites “static spraying” in line 3. There is no ordinary meaning for this term, the description does not set forth a definition for the term, and one of ordinary skill in the art would not be able to ascertain the scope of the term. For the purposes of examination, the recitation will be interpreted to be “electrostatic spraying” (support found in ¶ [0052] of the Applicant’s specification).
Claim 4 recites “the cut” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a cut”. 
Claim 5 recites “melted solid polyethylene” in line 4. First, it is unclear whether the polyethylene is melted or solid. Second, it is unclear whether this recitation refers to the melted polyethylene glycol that results from the melting in line 3 of claim 5. For the purposes of examination, the recitation in line 4 of claim 5 will be interpreted to be “the melted glycol”.
Claim 5 recites “collecting again” in line 4. However, a first collection step is not recited in step (2) or any other parts of the claim. Therefore, it is unclear how there can be another collecting step. The Examiner suggests deleting the recitation of “for collecting again”. 
Claim 6 recites “the mass difference” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a mass difference”. 
Claim 7 is rejected by virtue of its dependence from claim 6. 
Claim 9 recites “the equipment of heating the latex film” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
Claim 13 recites “vulcanizing the latex film” in line 2. Claim 1 recites “heating the latex film to vulcanize for obtaining a detecting film” in lines 17-18. It is unclear whether these recitations refer to the same vulcanizing step, different steps, or related steps. For the purposes of examination, the recitations in claims 1 and 13 will be interpreted to refer to the same vulcanization step.
Claim 13 recites “for implement modification reaction” in line 2, but the recitation is so grammatically awkward that the meaning is unclear. 
Claim 13 recites “an elastic film” in line 3. Claim 1 recites “a detecting film” in line 18. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, claim 13 will be interpreted such that the detecting film is elastic.
Claim 14 recites “a detecting film is film-forming on the probe” in line 3, which is so grammatically awkward that the meaning is unclear. For the purposes of examination, the recitation will be interpreted to be “a detecting film formed on the probe”. 
Claims 15-20 are rejected by virtue of their dependence from claim 14. 
Claim 17 recites “ultra-thin” in line 2. The term is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being considered to be ultra-thin. 
Claim 18 recites “the probe is used for detecting human blood pressure” in lines 1-2, which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). For the purposes of examination, the recitation will be interpreted to be “the probe is configured to be used for detecting human blood pressure”.
Claim 19 recites “the surface” in line 21. Claim 19 also recites “the wedge surface” and “the cutting surface”. It is unclear which of these recitations is being referred to by the recitation of “the surface” in line 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105433930 A (Wu). 
All paragraph references to Wu are made with regards to the attached machine translation of CN 105433930 A. 
With regards to claim 14, Wu discloses a probe (Figs. 1-3), which comprises a rigid member (Figs. 1-2 and ¶ [0032] disclose a probe tube 1-1), two ends of the rigid member are permeable (Figs. 1-2 depicts the probe tube 1-1 as being a tube with two open ends), and a mounting hole is made in one end of the rigid member (Figs. 1-2 and ¶ [0032] disclose a sealing ring 1-3 mounted in the opening at one end of probe tube 1-1), the other end of the rigid member is wedge-shaped (Figs. 1-2 and ¶ [0035] disclose probe tube 1 having a tapered front end), and a detecting film that is formed on the probe (Figs. 1-2 and ¶ [0032] disclose a membrane sleeve 1-2; ¶ [0024] discloses that the membrane sleeve is a detection membrane). 
Claim 14 is a product-by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 (I). In this case, the probe of claim 14 is the same as the probe of Wu for the reasons listed above, even if they are made by different processes. Therefore, claim 14 is unpatentable. 

With regards to claim 15, Wu discloses the probe further comprises a fluid medium and a sealing valve (Figs. 1-2 and ¶ [0032] disclose a conductive medium 1-5 and a sealing ring 1-3), the fluid medium is accommodated in the inner of the rigid member (Figs. 1-2 and ¶ [0032] disclose the closed space inside the probe tube 1-1 being filled with conductive medium 1-5), the sealing valve is mounted in the mounting hole (Figs. 1-2 and ¶ [0032] disclose the sealing ring 1-3 being arranged in the inside of probe tube 1-1 at one opening). 

With regards to claim 16, Wu discloses an optical fiber lead and a fiber optic pressure sensor (Figs. 1 and 3 and ¶ [0033] disclose an optical fiber 2-4; ¶¶ [0014], [0033] discloses the part of the optical fiber that extends into the closed space where the conductive medium is located is used as the sensor; the parts of optical fiber 2-4 that do not extend into the closed space is being considered to be the optical fiber lead); the fiber optic pressure sensor is mounted in the inner and fixed in sealing valve (Figs. 1-3 depicts the end of 2-4 being mounted in the closed space); one end of the optical fiber lead is electrical connected to the fiber optic pressure sensor, the other end of the optical fiber lead is out of the mounting hole (Figs. 1 and 3 depict the end of the optical fiber 2-4 inside the closed space being connected to the end of the optical fiber leading out of the probe tube 1-1 and sealing ring 1-3; ¶ [0007] discloses that the optical fiber sensor uses photoelectric measurement principles; The Examiner notes that the optical fiber 2-4 transport light, which is electromagnetic radiation, thereby indicating that the two ends of the optical fiber 2-4 are electrically connected).

With regards to claim 18, Wu discloses the probe is used for detecting human blood pressure (¶ [0023] of Wu)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105433930 A (Wu). 
With regards to claim 17, Wu teaches the probe according to claim 14 (See the above §102 analysis with regards to claim 14). Wu further teaches the probe 1-1 is a pipe (¶ [0032] discloses the probe tube 1-1) that the material of probe 1-1 is made of ultra-thin stainless steel (¶ [0043]).
The above embodiment is silent with regards to whether the probe 1-1 is made of nickel-chromium alloy. 
In a related embodiment, Wu discloses that the pressure measuring probe can be comprised of iron-chromium-nickel alloy (¶¶ [0041], [0049]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the stainless steel material of the probe 1-1 Wu with an iron-chromium-nickel alloy as taught in ¶¶ [0041], [0049] of Wu. Because both materials can be used for the probe, it would have been a simple substitution of one known equivalent element for another to obtain predictable results. 

Allowable Subject Matter
Claims 1-13 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1 and 19, the prior art does not teach or suggest “(2) injecting hot molten liquid polyethylene glycol into the inner of the rigid member to condense the polyethylene glycol until the polyethylene glycol is filled and overflowed the notch of the wedge surface of the rigid member”; “(4) inserting the wedge end of the rigid member into a liquid latex vertically for immersion first”; and “heating the latex film to vulcanize for obtaining a detecting film, melting the solid polyethylene glycol and letting the polyethylene glycol drain away at the same time”, along with the other features of claims 1 and 19 respectively. 
Claims 2-13 would be allowable by virtue of their dependence from claim 1. 
Claim 20 would be allowable by virtue of its dependence from claim 19. 
CN 105433930 A (Wu) discloses a membrane sleeve 1-2 formed by natural rubber emulsification injection molding which is installed on the conical end of the probe tube 1-1 (¶ [0045]). 
GB 2234344 A (Jones) discloses a fiber optic bearing a cylindrical sleeve may readily be sealed to entrap a volume of gas by dipping in a film forming liquid e.g., a silicon rubber solution in toluene or similar solvent, rubber latex, etc. (Page 4, lines 21-32), but Jones is silent on filling the cylindrical sleeve with polyethylene glycol and melting the polyethylene glycol. 
WO 2015/156966 A1 (Simpson) discloses dipping a tip of a sensor in a liquid to form a coating of the liquid (¶ [0033]), but Simpson is silent on filling the sensor with polyethylene glycol and melting the polyethylene glycol. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791